Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13-18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120198913 A1 to Mustacich (“Mustacich”) in view of US 8226825 B2 to Ross (“Ross”).
Mustacich discloses:
Regarding claim 1:
an inner cylindrical ring (e.g., tube 18) (e.g., Fig. 3-6 and para 78-79 and 85-87); 
a heating wire (e.g., heating element 16) disposed around the inner cylindrical ring (e.g., Fig. 3-6 and para 78-79 and 85-87); 
a middle cylindrical ring (e.g., surface 48) disposed around the heating wire and the inner cylindrical ring, wherein the heating wire uniformly heats the middle cylindrical ring (e.g., Fig. 3-6 and para 81-83); 
a capillary tubing (e.g., capillary column 14) used as a GC column and disposed around an outer surface of the middle cylindrical ring, wherein the capillary tubing does not overlap itself on the middle cylindrical ring (e.g., Fig. 3-6 and para 81-83); and 

Regarding claim 2: wherein the system is further comprised of a temperature sensor (e.g., temperature sensing device 78) disposed on the inner cylindrical ring to thereby enable temperature readings of the inner cylindrical ring (e.g., Fig. 3 and para 94-103);
Regarding claim 3: wherein the outer cylindrical ring is less than 10 cm in diameter to enable the heating system to be used in a field- portable GC/MS measurement system (e.g., Fig. 2 and 5 and para 53, 68 and 69);
Regarding claim 4: wherein the system is further comprised of an electrical source (e.g., rate controller 74) coupled to the heating wire for providing electricity to enable heating of the heating wire (e.g., Fig. 1 and para 71, 74, 75 and 99);
Regarding claim 5: wherein the system is further comprised of a field portable GC/MS unit (e.g., gas chromatography instrument 12) that is coupled to the capillary tubing (e.g., Fig. 1 and para 66);
Regarding claim 13:
an inner cylindrical ring (e.g., tube 18) (e.g., Fig. 3-6 and para 78-87); 
a heating wire (e.g., heating element 16) uniformly disposed around the inner cylindrical ring (e.g., Fig. 3-6 and para 78-87); 
a middle cylindrical ring (e.g., surface 48) disposed around the heating wire and the inner cylindrical ring, wherein the heating wire uniformly heats the middle cylindrical ring (e.g., Fig. 3-6 and para 78-87); 
a capillary tubing (e.g., capillary column 14) used as a GC column and disposed in a single layer around an outer surface of the middle cylindrical ring, wherein the capillary tubing does not overlap itself on the middle cylindrical ring (e.g., Fig. 3-6 and para 78-87);

a field portable GC/MS instrument (e.g., gas chromatography instrument 12) that is coupled to the capillary tubing for performing sampling and measurement of high temperature boiling semi-volatile organic compounds (e.g., Fig. 1 and para 66);
Regarding claim 14: wherein the system is further comprised of a temperature sensor (e.g., temperature sensing device 78) disposed on the inner cylindrical ring to thereby enable temperature readings of the inner cylindrical ring (e.g., Fig. 3 and para 94-103);
Regarding claim 15: wherein the outer cylindrical ring is less than 10 cm in diameter to enable the heating system to be used in the field-portable GC/MS instrument (e.g., gas chromatography instrument 12) (e.g., Fig. 1, 2 and 5 and para 53, 66, 68 and 69);
Regarding claim 16: wherein the system is further comprised of an electrical source (e.g., rate controller 74) coupled to the heating wire for providing electricity to enable heating of the heating wire (e.g., Fig. 1 and para 71, 74, 75 and 99);
Regarding claim 17: the capillary tubing (e.g., capillary column 14) contacts the middle cylindrical ring (e.g., surface 48) (e.g., Fig. 5);
Regarding claim 18: the capillary tubing (e.g., capillary column 14) contacts the middle cylindrical ring (e.g., surface 48) (e.g., Fig. 5);
Regarding claim 21: the heating wire is enclosed between the inner cylindrical ring and the outer cylindrical ring and is configured to uniformly heat an inner surface of the middle cylindrical ring (e.g., Fig. 3-6 and para 81-83);
Regarding claim 22: the heating wire is enclosed between the inner cylindrical ring and the outer cylindrical ring and is configured to uniformly heat an inner surface of the middle cylindrical ring (e.g., Fig. 3-6 and para 81-83);
Regarding claim 23: the capillary tubing is disposed circumferentially around the outer surface of the middle cylindrical ring (e.g., Fig. 3-6 and para 81-83); and
Regarding claim 24: the capillary tubing is disposed circumferentially around the outer surface of the middle cylindrical ring (e.g., Fig. 3-6 and para 81-83).
Mustacich does not explicitly disclose that the heating wire is disposed circumferentially around the inner cylindrical ring (as recited in claims 1 and 13).
However, Ross discloses:
Regarding claim 1: 
an inner cylindrical ring (e.g., inner member 20) (e.g., Fig. 3-4 and col 6-8); 
a heating wire (e.g., heaters 40, heating wires disclosed in col 6, ln 60-65) disposed circumferentially around the inner cylindrical ring (e.g., Fig. 3-4 and col 6-8); 
a middle cylindrical ring (e.g., heat distributor component 30, medial member 50) disposed around the heating wire and the inner cylindrical ring, wherein the heating wire uniformly heats the middle cylindrical ring (e.g., Fig. 3-4 and col 6-8); 
a capillary tubing (e.g., capillary GC column(s) 90) used as a GC column and disposed around an outer surface of the middle cylindrical ring, wherein the capillary tubing does not overlap itself on the middle cylindrical ring (e.g., Fig. 3-4 and col 6-8); and 
an outer cylindrical ring (e.g., outer clamp member 70, outer support member 80) disposed around the capillary tubing and the middle cylindrical ring (e.g., Fig. 3-4 and col 6-8).
Regarding claim 13: 
an inner cylindrical ring (e.g., inner member 20) (e.g., Fig. 3-4 and col 6-8); 
a heating wire (e.g., heaters 40, heating wires disclosed in col 6, ln 60-65) uniformly disposed circumferentially around the inner cylindrical ring (e.g., Fig. 3-4 and col 6-8); 

a capillary tubing (e.g., capillary GC column(s) 90) used as a GC column and disposed in a single layer around an outer surface of the middle cylindrical ring, wherein the capillary tubing does not overlap itself on the middle cylindrical ring (e.g., Fig. 3-4 and col 6-8); 
an outer cylindrical ring (e.g., outer clamp member 70, outer support member 80) disposed around the capillary tubing and the middle cylindrical ring (e.g., Fig. 3-4 and col 6-8); 
Regarding claim 21: the heating wire is enclosed between the inner cylindrical ring and the outer cylindrical ring and is configured to uniformly heat an inner surface of the middle cylindrical ring (e.g., Fig. 3-4 and col 6-8);
Regarding claim 22: the heating wire is enclosed between the inner cylindrical ring and the outer cylindrical ring and is configured to uniformly heat an inner surface of the middle cylindrical ring (e.g., Fig. 3-4 and col 6-8);
Regarding claim 23: the capillary tubing is disposed circumferentially around the outer surface of the middle cylindrical ring (e.g., Fig. 3-4 and col 6-8);
Regarding claim 24: the capillary tubing is disposed circumferentially around the outer surface of the middle cylindrical ring (e.g., Fig. 3-4 and col 6-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Mustacich as suggested and taught by Ross to utilize a moving temperature gradient to improve the detection limits of a separation.


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustacich in view of Ross and further in view of US 6751983 B1 to Dienhart et al. (“Dienhart”).
Mustacich discloses:
Regarding claim 19: the outer cylindrical ring (e.g., sheath 66) around the inner cylindrical ring (e.g., tube 18) (e.g., Fig. 5); and
Regarding claim 20: the outer cylindrical ring (e.g., sheath 66) around the inner cylindrical ring (e.g., tube 18) (e.g., Fig. 5).
Mustacich in view of Ross does not explicitly disclose tabs that are folded around the inner cylindrical ring (as recited in claims 19-20).
However, Dienhart discloses:
Regarding claim 19: the outer cylindrical ring (e.g., outer tube part 19) comprises tabs (e.g., webs 20a to 20d) that are folded around the inner cylindrical ring (e.g., inner tube part 18) (e.g., Fig. 6-10 and col 4, ln 5-42); and
Regarding claim 20: the outer cylindrical ring (e.g., outer tube part 19) comprises tabs (e.g., webs 20a to 20d) that are folded around the inner cylindrical ring (e.g., inner tube part 18) (e.g., Fig. 6-10 and col 4, ln 5-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Mustacich in view of Ross as suggested and taught by Dienhart in order for the annular space between the outer and the inner tube part to be divided into individual ducts with an equal flow cross section.
Response to Amendment
The amendment of 02/09/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as new claims 21-24.  The remarks then address the prior art rejections.  The remarks refer to claim 1 and Mustacich.  The remarks refer to and describe Fig. 2 and 5 of Mustacich.  The remarks assert that Mustacich does not disclose or suggest a middle cylindrical ring or any other component between the heating element 16 and the capillary column 14.  However, Fig. 5 shows that surface 48 is a ring between heating element 16 and capillary column 14.  The remarks then note that claim 1 has been amended to recite a heating wire disposed circumferentially around the inner cylindrical ring, as seen in Figures 3 and 4A of the present application, and state that Mustacich does not disclose or suggest this arrangement.  As seen above, the amended portions of claim 1 and 13 relating to the heating wire being disposed circumferentially around the inner cylindrical ring is addressed by Ross such that claims 1 and 13, as well as 1-5, 13-18 and 21-24, are presently rejected as obvious over Mustacich in view of Ross as set forth above.  The remarks also briefly address the dependent claims including new claims 21-24 and assert that the dependent claims are allowable based on their dependence from claims 1 and 13; however, claims 1 and 13 are presently rejected as obvious over Mustacich in view of Ross as noted above.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 8, 2021